—Order unanimously affirmed without costs. Memorandum: On July 8, 1994, the parties stipulated to an order that granted them joint custody of their two children with primary physical placement to respondent and visitation rights to petitioner. Thereafter, petitioner sought a court order modifying the prior order by changing primary physical placement from respondent to him. Family Court granted the petition.
Upon our review of the record, we conclude that the court did not abuse its discretion in granting petitioner "primary physical placement” of the parties’ two children. The record establishes that petitioner "met the heavy burden of proof that the change in [placement] to him is in the best interests of the child[ren]” (Matter of Ammann v Ammann, 209 AD2d 1032, 1034; see generally, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89, 93-95; Fox v Fox, 177 AD2d 209, 210). (Appeal from Order of Steuben County Family *919Court, Purple, Jr., J.—Custody.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.